 

Exhibit 10.36

 

Inventory Management Agreement

 

This Inventory Management Agreement (“Agreement”) is entered into as of the
earliest Product Land Date set forth on Schedule A (the “Effective Date”) by and
between the vendor identified on Schedule A (“Vendor”), and Forever 8 Fund, LLC,
a limited liability company organized and existing under the laws of Delaware
(“F8”). Vendor and F8 are sometimes individually referred to herein as a “Party”
and collectively as the “Parties.” The owner of Vendor identified on Schedule A
(“Owner”) joins this Agreement for the limited purposes described in the
Agreement.

 

WHEREAS, Vendor is in the business of selling the product(s) described on
Schedule A, (each, a “Product” and, collectively, the “Products”) though the
e-commerce or direct-to-consumer platform(s) identified on Schedule A (the
“Platform”); and

 

WHEREAS, F8 desires to maintain inventory of and sell to Vendor the Products
pursuant to the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the above declarations and the mutual
covenants and conditions set forth herein, and other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties,
intending to be legally bound, agree as follows:

 

1. Product Schedules.

 

(a) Product Schedules. Each Product under this Agreement is identified on a
separate Product sub-schedule of Schedule A commencing with Schedule A-1 for the
first Product and continuing in sequence for each additional Product (each, a
“Product Schedule”). When used in this Agreement, “Schedule A” shall refer to
all Product Schedules collectively.

 

(b) Definitions. Capitalized terms used but not otherwise defined in this
Agreement shall have the meaning given on Schedule A or as set forth below:

 

(i) “Actual Cost Per Unit” means, with respect to a Product, the actual cost, on
a per-unit basis, of such Product purchased from the Supplier (not including
Shipping Costs required to transport and deliver the Product to the Facility).

 

(ii) “Actual Inventory Turn Weeks” means, with respect to a Product, the amount
of time (measured in weeks) required for Vendor to sell a number of units of the
Product to its customers on Platform(s) equal to the Minimum Inventory Amount.

 

(iii) “Actual Lead Time” means, with respect to a Product, the time elapsed
between the date units of such Product are purchased from the Supplier by F8 and
the date on which such units are received by a Third Party Facility.

 

(iv) “Daily Inventory History Report” means the Daily Inventory History report
(API) provided through Vendor’s Amazon Seller Central account (or a comparable
report in the case of a Platform other than Amazon).

 

(v) “Inventory Event Detail” means the Inventory Event Detail report (API)
provided through Vendor’s Amazon Seller Central account (or such comparable
report in the case of a Platform other than Amazon).

 

 1 

 

 

(vi) “Planned Inventory Turn Weeks” means, with respect to a Product, the
anticipated amount of time (measured in weeks) it will take to Vendor to sell
the Minimum Inventory Amount, using the Projected Monthly Sales rate of such
Product.

 

(vii) “Product Land Date” means, with respect to a Product, the first date on
which any Inventory of such Product lands at the Facilities as set forth on the
applicable Product Schedule.

 

(viii) “Projected Monthly Sales” means, with respect to a Product, the estimated
amount of unit sales of such Product per month, as provided by the Vendor.

 

(ix) “Receipts in Period” means, with respect to a Product, the “Receipts in
Period” of units of such Product set forth on the Inventory Event Detail (or a
comparable amount in the case of an Inventory Event Detail from a Platform other
than Amazon).

 

(x) “Shipping Costs” means all costs of shipping, handling, duties, taxes,
tariffs, and other similar costs and expenses incurred in connection with
transportation of units of Products under this Agreement.

 

(xi) “Ending Sellable Units” means, with respect to a Product, the number of
“Sellable” units of such Product set forth on the Daily Inventory History Report
(or such comparable amount of units in the case of a Daily Inventory History
Report from a Platform other than Amazon) reflecting the number of units
available for sale as of the close of business on the date of the Daily
Inventory History Report.

 

(c) Historical SKU Information. On or prior to the Effective Date, Vendor has
provided to F8 the Historical Cost Per Unit, the Historical Lead Time, the
Projected Monthly Sales, the Planned Inventory Turn Weeks for the completion of
each Product Schedule (collectively, the “SKU Information”). Vendor acknowledges
that F8 has relied on the SKU Information provided with respect to each Product
for purposes of determining the Fee Schedule and other information set forth on
the respective Product Schedule. Vendor hereby represents and warrants to F8
that all SKU Information and any supporting documentation provided to F8 are
true, accurate, and complete in all respects.

 

2. Purchase of Inventory.

 

(a) Starting Inventory Units. The Parties agree that for each Product F8 shall
initially purchase the number of inventory units of such Product set forth on
the respective Product Schedule (“Starting Inventory Units”) as follows: (i) on
the Effective Date, F8 shall purchase from Vendor those units of the Product in
Vendor’s existing inventory and those that have been purchased by Vendor and are
in transit from the Supplier, in each case that are in saleable condition and
for which Vendor shall have provided documentation acceptable to F8 sufficient
to identify such inventory and its supplier cost, as determined by F8 in its
sole discretion, and are free and clear of all liens, security interests, or
other encumbrances of any nature, in such quantity and for the aggregate
purchase price as set forth on the respective Product Schedule (the “Agreed
Existing Inventory Units”); and (ii) within a reasonable time after the
Effective Date, F8 shall purchase a number of additional units of the Product
equal to the Starting Inventory Units less the Agreed Existing Inventory Units
(the “Additional Starting Inventory Units”) from the supplier(s) identified on
the respective Product Schedule (each a, or collectively, as the context
requires, the “Supplier”). F8 shall have no obligation to find a replacement
supplier of any Product in the event such Product cannot be purchased, for any
reason, from the applicable Supplier.

 

(b) Minimum Inventory Amount; Additional Inventory; Adjustments.

 

(i) F8 shall purchase additional units of a Product from the Supplier
(“Additional Inventory”) as necessary to maintain the minimum number of units of
such Product set forth on the respective Product Schedule (“Minimum Inventory
Amount”).

 

 2 

 

 

(ii) The Minimum Inventory Amount consists of Inventory on hand in the
Facilities plus Additional Inventory on order from the Supplier.

 

(iii) The Minimum Inventory Amount of a Product shall remain in effect during
the Product Term; provided, however, that in the event that the Actual Inventory
Turn Weeks of such Product falls below the Minimum Inventory Turn Weeks of such
Product (each as set forth on the Product Schedule for such Product), the
Minimum Inventory Amount of such Product may be revised by mutual written
agreement of the Parties.

 

(iv) F8 shall not be obligated to maintain the Minimum Inventory Amount if a
Party provides written notice to terminate this Agreement at least 10 weeks
prior to the end of the Term under Section 7(a).

 

(c) Additional Inventory Orders. Vendor shall initiate all orders of Additional
Inventory by submitting a purchase order request to F8 via the Vendor dashboard
or delivering a purchase order (or similar document in such form required by the
Supplier) (“Inventory Order Request”). The Inventory Order Request must include
all necessary information for the Supplier to fulfill the order (including,
without limitation, quantity of units of the Product, unit price, requested
delivery date, delivery location, and reason for reorder). Subject to the terms
and conditions of this Agreement, within 7 days following receipt of the
Inventory Order Request from Vendor, F8 shall submit a purchase order and
payment for such Additional Inventory to the Supplier.

 

(d) Inspection; Costs of Delivery. Vendor shall be solely responsible for
inspecting each order of Additional Inventory for, and remedying any issue with,
non-conformity, including, but not limited to, non-conformity for quantity,
quality, and/or defects (“Product Non-Conformity”). Vendor shall provide F8 with
written notice of any Product Non-Conformity within 5 days of inspection,
identifying all defects and steps taken by Vendor to remedy such Product
Non-Conformity with the Suppler. Vendor shall be responsible for all Shipping
Costs with respect to transportation and delivery of all Products under this
Agreement. If at any time F8 is required to incur any Shipping Costs directly,
F8 shall invoice such amounts to Vendor and payment will be due from Vendor
immediately upon receipt of the invoice. In the event F8 has not received timely
payment from Vendor, the amount of such Shipping Costs (and any applicable late
charges) may be treated as COGS and reimbursed to F8 in the next distribution
from the DACA Account.

 

(e) Storage. Unless agreed otherwise in writing, all Starting Inventory Units
and Additional Inventory of all Products (collectively, the “Inventory”) shall
be stored by Vendor on a consignment basis at one or more Amazon fulfillment
centers or other third-party Platform warehouse/storage locations as set forth
on the Product Schedule(s) or otherwise agreed by the Parties from time to time
(a “Third-Party Facility”). Vendor shall (i) use commercially reasonable efforts
to cause each Third Party Facility to (x) clearly and conspicuously label
Inventory stored at such Third-Party Facility as property of F8, and (y)
segregate all Inventory stored at such Third-Party Facility from other goods;
and (ii) take reasonable measures, at its cost and expense, at least equal to
those it uses to protect its own goods, to secure and protect the Inventory
stored at a Third-Party Facility from loss or damage. At F8’s election,
Inventory may be stored by F8 at F8’s facilities (the “F8 Facilities” and,
collectively with each Third-Party Facility, the “Facilities”). Vendor shall be
solely responsible for all storage costs and expenses in connection with the
storage of units of all Products at the Facilities.

 

(f) Fulfillment. Vendor is solely responsible for overseeing the Third-Party
Facilities, which shall pack, mark, and ship Products to such customer or
Platform fulfillment center (as applicable) in the quantities, to the locations,
and by the delivery dates specified in purchase orders submitted through the
Platform. Vendor will be solely responsible for all Shipping Costs incurred in
delivery of the Products to the site designated by the customer.

 

 3 

 

 

3. Sale of Products; Account Administration.

 

(a) Sharing of Information. F8 and Vendor agree to share all data and
information required to support the Inventory management services to be provided
by F8 under this Agreement. Vendor shall provide F8 access to all of Vendor’s
systems (including those set forth on Schedule A) as necessary to provide F8
with current sales information and any other information reasonably required for
the purchase of Inventory and fulfillment of F8’s obligations pursuant to this
Agreement. Each Party shall be responsible for ensuring that its data and
information relating to the Inventory shall be maintained in a current and
accurate manner throughout the Term.

 

(b) Account Administration. On the Effective Date, Vender shall designate F8 as
the “Administrator” of, and take all other steps required to transfer to F8
administrative control of, Vendor’s Amazon Seller Central account and/or
comparable seller account on each Platform identified on Schedule A (as
applicable, a “Vendor Sale Account”). F8 shall enable Vendor to access each
Vendor Sale Account and modify certain settings of such Vender Sale Account
during the Term; provided, however, that only F8 will have the authority to
change the payment, Processor settings, and such other settings as may be
determined to be necessary to be controlled by F8 in order to comply with the
terms and conditions of this Agreement in the Vendor Sale Account. In the event
that Vendor sells other products (SKUs) that are not part of this Agreement,
Vendor shall remove such SKUs from each Vendor Sale Account on or prior to the
Effective Date and take such other actions as F8 may reasonably request in order
for the Parties to fulfill their obligations under this Agreement.

 

(c) Sales.

 

(i) During the Term, all sales of a Product shall originate exclusively on a
Platform through the corresponding Vendor Sale Account. All sales of a Product
to Vendor’s customers on a Platform are made solely by Vendor. Upon receipt of
an order by Vendor’s customer for a Product on a Platform, F8 shall sell units
of such Product held as Inventory to Vendor (on an “as is” basis) for the
purpose of immediate resale of such units of the Product by Vendor to its
customer. Vendor shall remain responsible for the design, development,
marketing, advertising, pricing, logistics, customs, order fulfillment, customer
service, and sale of the Products during the Term.

 

(ii) The sales of units of a Product sold on a Platform on a given day shall be
calculated as follows:

 

Ending Sellable Units (Day 1*) + Receipts in Period (Day 1*) – Ending Sellable
Units (Day 0**) = Units sold (Day 1*)

 

* Day 1 refers to the date on which sales are being measured.

 

** Day 0 refers to the day immediately preceding Day 1.

 

(iii)

 

(d) Payment.

 

(i) On or prior to the Effective Date, Vendor shall open a deposit account at
the bank identified on Schedule A (the “Bank”) subject to an active Deposit
Account Control Agreement executed by and among the Bank, F8, and Vendor (“DACA
Account”) substantially in the form set forth on Schedule B (the “Deposit
Account Control Agreement”). Funds shall be distributed from the DACA Account in
accordance with Section 3(d)(iii) of this Agreement, and the Deposit Account
Control Agreement shall direct the Bank shall at all times during its term to
accept disposition instructions solely from F8 without consent from Vendor.

 

(ii) All proceeds from sales of Products on the Platform(s) (less all required
deductions for Platform costs in accordance with the terms and conditions of
such Platform’s agreements) shall be directed to the DACA Account. Vendor shall
not (directly or indirectly) redirect any funds away from the DACA Account.

 

 4 

 

 

(iii) At F8’s discretion, F8 may cause the release of some or all of the funds
in the DACA Account for distribution at any time; provided, however, that F8
shall distribute such funds no less frequently than on a bi-weekly basis during
the Term. Each bi-weekly distribution will be made within 48 hours following the
transfer of funds into the DACA Account by the Platform operator. F8 shall
distribute all funds then in the DACA Account, net of any amounts refunded to
Vendor’s customers for return units of Product(s) for the period through the
date of the distribution, as follows (and in the following order): (i) F8 shall
receive an amount equal to the costs incurred by F8 in purchasing Products
(based on the Actual Cost Per Unit of each Product) plus any Shipping Costs
incurred by F8 to the extent not already repaid by Vendor, and, if applicable,
storing (including any costs incurred by F8 to restock returned units of
Products received prior to the date of the distribution, but excluding Inventory
returned in accordance with Section 3(e)) more than 10 days prior to the date of
the distribution (“COGS”); (ii) F8 shall receive the F8 Fees for the Products
calculated in accordance with Section 4; and (iii) the balance will be remitted
to Vendor. On a bi-weekly basis during the Term, F8 will provide Vendor with a
report via e-mail for such period setting forth, on a Product-by-Product basis,
the number of units of the Product sold, the number of returns received, the
funds received in the DACA Account, the COGS of the units of such Product sold,
and the F8 Fees with respect to such Product for such period. Vendor shall
notify F8 of any dispute regarding any amount remitted by F8 pursuant to this
Section 3 within 10 calendar days of Vendor’s receipt of such amount or Vendor
shall be deemed to have irrevocably and finally accepted the amount. The Parties
shall seek to resolve any disputes expeditiously and in good faith.

 

(e) Returns of Products.

 

(i) Units of a Product that are returned by Vendor’s customers in accordance
with applicable return policies and that are unused, undamaged, and in the
original packaging shall be returned to the applicable Facility and held as
Inventory in accordance with this Agreement. The Age of Inventory Sold of such
returned units of that Product shall be calculated from the date that such units
were delivered to the Facilities for purposes of determining the F8 Fees. Any
costs of restocking such returned units of such Product shall be advanced by F8
and then reimbursed to F8 as COGS of such Product in the following distribution
from the DACA Account. If not already refunded by the applicable Platform (and
deducted from the amount deposited by the Platform in the DACA Account), F8
shall cause the refund of amounts in the DACA Account associated with properly
returned units of the Product to the appropriate customer(s).

 

(ii) Units of a Product that are returned by Vendor’s customers in accordance
with applicable return policies but are not, for any reason, in saleable
condition shall be charged to Vendor’s account as a separate sale at its COGS
plus applicable fees as per the Fee Schedule for such Product.

 

(f) Security Interest. Without limiting F8’s rights as owner of the Inventory at
all times until a Product is sold by Vendor to a customer, as collateral
security for the payment of all amounts owed to F8 under this Agreement Vendor
hereby grants to F8 (i) a purchase money security interest in all of the
Inventory held in a Third-Party Facility on a consignment basis which have not
been purchased by Vendor, and (ii) a lien on and security interest in all of
Vendor’s (x) Products and the proceeds thereof, (y) any accounts receivable
related to sales of Products, and (z) the DACA Account and the funds deposited
therein (“Collateral”). The Deposit Account Control Agreement is intended to
constitute an “authenticated record” under the Uniform Commercial Code with
respect to such Collateral and Vendor hereby authorizes F8 to file a financing
statement (or amendment thereto) as the secured party covering the remaining
Collateral in any relevant jurisdiction and to take such other steps as
necessary to secure F8’s rights in and to the Collateral.

 

4. F8 Fees. As consideration for the inventory management services provided
under this Agreement, Vendor agrees to pay F8 a fee for each unit of each
Product sold on a Platform determined in accordance with the fee schedule set
forth in the applicable Product Schedule (the “Fee Schedule”) based on the Age
of Inventory Sold set forth on the Fee Schedule (the “F8 Fees”). The first-in,
first-out (FIFO) accounting method shall be used for purposes of determining the
Age of Inventory Sold of units of a Product.

 

 5 

 

 

5. Vendor Obligations.

 

(a) Exclusivity. During the Term, Vendor shall not, directly or indirectly: (i)
sell any Products other than through the Vendor Sale Account on a Platform in
accordance with this Agreement, (ii) purchase any Products from a Supplier or
any person or entity other than F8 in accordance with this Agreement or (iii)
develop, manufacture, distribute, purchase, or sell any products that are
materially similar to or competitive with the Products.

 

(b) Vendor Obligations. During the Term, Vendor agrees: (i) to conduct its
business consistent with past practice; (ii) for each Platform, to exclusively
use the processor required by the Platform to process all credit card payments
involving the DACA Account pursuant or otherwise acceptable to F8 pursuant to a
processing agreement that is acceptable to F8 (“Processor”), (iii) to not change
Vendor’s arrangements with Processor without the prior written consent of F8,
(iv) to not take any action that has the effect of causing the processor through
which cards are settled to be changed from Processor to another processor; (v)
to not take any action to discourage the use of credit cards and to not permit
any event to occur that could have an adverse effect on the use, acceptance, or
authorization of cards for the purchase of Products; (vi) to not take any action
to cause future receivables for Products to be settled or delivered to any
account other than the DACA Account; (vii) not to sell, dispose, convey, or
otherwise transfer its business or assets without the express prior written
consent of F8; (viii) to comply in all material respects with the agreements
with each Platform in which it sells Products and (ix) to maintain all Inventory
held on a consignment basis free of and clear from and against all liens and
encumbrances of any nature.

 

(c) Remedies. Vendor hereby agrees and acknowledges that any breach or
threatened breach of the obligations set forth in this Section 5 will result in
irreparable harm to F8 for which there will be no adequate remedy at law. In
addition to other remedies provided by law or at equity, in such event F8 shall
be entitled to seek an injunction, without the necessity of posting a bond, to
prevent any further breach of this Section 5 by Vendor.

 

(d) Owner Guaranty. In consideration of the substantial direct and indirect
benefits derived by Owner from the transactions contemplated by this Agreement,
Owner hereby absolutely, unconditionally, and irrevocably guarantees, as primary
obligor, the punctual payment of amounts due to F8 under this Agreement and the
performance of all of the covenants made by Vendor in this Section 5.

 

6. Title and Risk of Loss. F8 shall hold title to all Products purchased by F8
and held as Inventory unless and until they are purchased by Vendor’s customers,
at which time title to Products shipped under any order shall transfer to Vendor
immediately before Vendor’s sale to its customers. All risk of loss, theft, or
damage to the Inventory shall transfer to Vendor upon delivery to a Third-Party
Facility.

 

7. Term; Termination.

 

(a) Term. This Agreement shall commence on the Effective Date and shall continue
in full force and effect until January 31, 2022 (the “Initial Term”), unless
terminated earlier as provided in this Agreement. The Initial Term shall
automatically be extended for additional 1-year periods (each, a “Renewal Term”
and, collectively with the Product Initial Term, the “Term”) unless either Party
provides written notice to terminate at least 10 weeks prior to the end of the
Initial Term or the Renewal Term (as applicable).

 

 6 

 

 

(b) Termination.

 

(i) Either Party may terminate this Agreement in its entirety at any time in the
event of a material breach by the other Party that remains uncured after 10 days
following written notice thereof; provided, however, that a breach by Vendor of
its obligations under Section 5 shall be considered a non-curable breach and F8
may terminate this Agreement immediately upon such breach without notice. Any
such termination shall be effective immediately and automatically upon the
expiration of the applicable notice period, if any, without further notice or
action by either Party. Termination shall be in addition to any other remedies
that may be available to the non-breaching Party.

 

(ii) F8 may terminate a Product Schedule or the Agreement in its entirety, at
its sole election (provided that this Agreement will remain in effect with
respect to all other Products if F8 does not elect to terminate this Agreement
in its entirety), at any time, without providing prior notice and an opportunity
to cure, in the event that:

 

  (1) at any time during the Term the Actual Inventory Turn Weeks of a Product
exceeds the Maximum Inventory Turn Weeks as set forth on the applicable Product
Schedule;         (2) at any time during the Term the Actual Cost Per Unit of a
Product exceeds the Maximum Allowable Cost Per Unit set forth on the applicable
Product Schedule; or         (3) at any time during the Term the Actual Lead
Time of a Product exceeds the Maximum Allowable Lead Time set forth on the
applicable Product Schedule.

 

(iii) F8 may terminate this Agreement in its entirety pursuant to Section 14(i).

 

(iv) F8 may terminate this Agreement in its entirety at any time in the event
Vendor (1) becomes insolvent or is generally unable to pay its debts when due,
(2) files, or as filed against it, a petition for voluntary or involuntary
bankruptcy or otherwise becomes subject, voluntarily or involuntarily, to any
proceeding under any domestic or foreign bankruptcy or insolvency law, (3) makes
or seeks to make a general assignment for the benefit of its creditors, or (4)
applies for or has appointed a receiver, trustee, custodian, or similar agent
appointed by order of any court of competent jurisdiction to take charge of or
sell any material portion of its property or business.

 

(v) F8 may terminate this Agreement in its entirety at any time in the event
Vendor sells, leases, or exchanges a material portion of Vendor’s assets, Vendor
merges with or consolidates into another entity, or a change of control of
Vendor occurs.

 

(c) Effect of Termination; Certain Remedies on or prior to Termination.

 

(i) Termination of this Agreement for any reason shall not discharge either
Party’s liability for obligations incurred and amounts unpaid at the time of
such termination (and shall not alter the obligations of the parties with
respect all Product Terms that thereafter remain in effect). Following any
termination of a Product Schedule or of this Agreement in its entirety, F8 may
continue to use any sign, display, or other advertising or marketing materials
containing Vendor Marks as reasonably required for the resale of the Product or
Products (as applicable) that remain in Inventory after termination. Upon
termination of this Agreement in its entirety, each Party shall destroy or
return to the other all Confidential Information that is in its possession at
the time of termination.

 

(ii) Subject to Section 7(c)(iv), upon the expiration of the Term or a
termination of this Agreement in its entirety (other than resulting from a
termination of the final Product Schedule(s) by F8 pursuant to Section
7(b)(ii)), F8 shall promptly transfer all administrative control over the Vendor
Sale Account to Vendor and deliver notice to the Bank to terminate Deposit
Account Control Agreement in accordance with its terms.

 

 7 

 

 

(iii) Upon the expiration or termination of either a Product Schedule or the
Agreement in its entirety, F8 shall offer Vendor the opportunity to purchase the
remaining unsold Inventory (of the applicable Product in the case of termination
of a Product Schedule, or of all Products in the case of termination of the
Agreement in its entirety, as the case may be) at a price based on the Age of
Inventory Sold as set forth on the respective Fee Schedule(s) (the “Unsold
Inventory Offer”). The Vendor shall have 7 calendar days of receiving the Unpaid
Inventory Offer from F8 to accept the Unsold Inventory Offer and make payment in
accordance with the Unsold Inventory Offer.

 

(iv) Upon a termination (1) of a Product Schedule by F8 pursuant to Section
7(b)(ii), or (2) a termination of the Agreement by F8 pursuant to Section
7(b)(iv), Section 7(b)(v), or Section 7(b)(i) due to a breach by Vendor of its
obligations under Section 5 (whether before or after termination of a Product
Schedule or the Term), until the Unsold Inventory Offer is accepted by Vendor
and payment received by F8, F8 shall have the right to continue to sell all
remaining Inventory as of the date of termination (whether on the Platform or
otherwise). In the event that the Unsold Inventory Offer is not accepted by
Vendor and payment is not received by F8, F8 shall retain all administrative
control over and exclusive use of the Vendor Sale Account and the DACA Account
until F8 liquidates the Inventory at prices to be determined by F8 in its sole
discretion. In this event, F8 shall retain all proceeds from the sale of the
remaining Inventory. Upon the liquidation of all remaining Inventory of all
Products, F8 shall transfer administrative control over the Vender Sale Account
to Vendor and deliver notice to the Bank to terminate Deposit Account Control
Agreement in accordance with its terms.

 

8. Insurance. Vendor shall obtain and keep in force during the Term of this
Agreement (a) Commercial General Liability insurance, including contractual
liability and product liability, with a combined single limit for bodily injury
and property damage of not less than [$___________], and (b) Commercial Property
insurance including Fire Legal Liability Coverage with minimum per occurrence
limit of [$_________]. The policies required in this Section 8 shall name the F8
as an additional insured and shall cover all claims arising out of incidents or
events occurring during the term of the policies.

 

9. Intellectual Property Rights. Vendor hereby grants to F8 a non-transferable,
non-exclusive, limited license to use Vendor’s logos, trademarks, and trade
names (collectively the “Vendor Marks”), in connection with the sale of the
Products upon termination or expiration of this Agreement in accordance with
Section 7(c). The license shall continue to be in effect until F8 liquidates all
of the Inventory purchased during the Term of this Agreement.

 

10. Disclaimer of Warranties. F8 makes no representations or warranties of any
kind, express or implied, as to the Products purchased from the Supplier. To the
fullest extent permitted by law, F8 disclaims all warranties, express or
implied, with respect to the Products including, but not limited to, warranties
of fitness for a particular purpose or use.

 

11. Indemnification.

 

(a) Indemnification by Vendor. Vendor agrees to defend, indemnify, and hold
harmless F8, its affiliates, and their respective officers, members, managers,
employees, and agents from and against any and all third party losses, damages,
suits, expenses (including reasonable attorneys’ fees), and costs (collectively
“Claims”): (i) alleging that the Vendor Marks or any Products sold pursuant to
this Agreement infringe any U.S. patent, trademark, or copyright; (ii) arising
out of any defects in any Products sold by Vendor (including, without
limitation, Product Non-Conformity), (iii) arising out of the acts or omissions
of Vendor, its employees, agents, or representatives with respect to Vendor’s
performance of this Agreement; or (iv) arising out of any breach by Vendor of
any of the terms, conditions, representations, or warranties provided pursuant
to this Agreement; provided, however, that Vendor shall have no liability to F8
for any Claims to the extent that such Claims are attributable to F8 under
Section ‎11(b). F8 shall promptly notify the Vendor in writing of any Claim and
give control of the defense and settlement of the Claim to the Vendor. F8 shall
reasonably cooperate with Vendor, and its legal counsel and insurance carriers,
at the Vendor’s expense, in its defense of such Claims. F8 shall also have the
right to participate in the defense of any such action and have the right to
hire its own legal counsel at F8’s expense.

 

 8 

 

 

(b) Indemnification by F8. F8 hereby agrees to defend, indemnify and hold
harmless Vendor, its affiliates, and their respective officers, directors,
employees, and agents from and against any and all Claims arising out of the
gross negligence or willful misconduct of F8, its employees, agents, or
representatives with respect to its performance of this Agreement. Vendor shall
promptly notify F8 in writing of any Claim, give control of the defense and
settlement of the Claim to F8, and shall reasonably cooperate with F8, its legal
counsel, and insurance carriers, at F8’s expense, in its defense of such Claim.
Vendor shall also have the right to participate in the defense of any such
action and have the right to hire its own legal counsel at Vendor’s expense.

 

12. Confidentiality.

 

(a) The Parties acknowledge that each Party may be provided with or have access
to certain information (whether in oral, tangible, electronic, or other form)
related to the other Party’s business and operations that is confidential,
proprietary, or otherwise non-public (whether or not identified as confidential)
(“Confidential Information”). All Confidential Information shall remain the
property of the disclosing Party.

 

(b) For a period of 1 year from the date of disclosure, the receiving Party
shall maintain the Confidential Information in strict confidence and disclose
the Confidential Information only to its employees or agents who have a need to
know such Confidential Information in order to perform the receiving Party’s
obligations contemplated by this Agreement and who are under confidentiality
obligations no less restrictive than this Agreement. The receiving Party shall
at all times remain responsible for breaches of this Agreement arising from the
acts of its employees and agents. The receiving Party agrees to use the
disclosing Party’s Confidential Information solely for the purpose of performing
its obligations under this Agreement and not for any other purpose or for its
own benefit or for the benefit of any third party, without the prior written
approval of the disclosing Party. No Confidential Information furnished to the
receiving Party shall be duplicated or copied except as may be necessary to
effectuate the purpose of this Agreement. The receiving Party shall promptly
return or, at the disclosing Party’s option, certify destruction of, all copies
of Confidential Information at any time upon the request of the disclosing Party
or within 10 days following the expiration or earlier termination of this
Agreement.

 

(c) The receiving Party shall not have any obligations to preserve the
confidential nature of any Confidential Information that: (i) receiving Party
can demonstrate by competent evidence was rightfully in its possession before
receipt from the disclosing Party; (ii) is or becomes a matter of public
knowledge through no fault of the receiving Party; (iii) is rightfully provided
to the receiving Party from a third party without, to the best of receiving
Party’s knowledge, a duty of confidentiality; (iv) is independently developed by
receiving Party without use of the Confidential Information, as demonstrated by
competent evidence; or (v) is disclosed by receiving Party with disclosing
Party’s prior written approval. If the receiving Party is confronted with legal
action to disclose Confidential Information received under this Agreement, the
receiving Party shall, unless prohibited by applicable law, provide prompt
written notice to the disclosing Party to allow the disclosing Party an
opportunity to seek a protective order or other relief it deems appropriate.

 

(d) The receiving Party hereby agrees and acknowledges that any breach or
threatened breach of this Agreement regarding the treatment of the Confidential
Information will result in irreparable harm to the disclosing Party for which
there will be no adequate remedy at law. In addition to other remedies provided
by law or at equity, in such event the disclosing Party shall be entitled to
seek an injunction, without the necessity of posting a bond, to prevent any
further breach of this Agreement by the receiving Party.

 

 9 

 

 

13. Limitation of Liability. IN NO EVENT WILL F8’S MAXIMUM OBLIGATION FOR
INDEMNIFICATION CLAIMS UNDER THIS AGREEMENT EXCEED AN AMOUNT EQUAL TO THE F8
FEES PAID TO F8 IN THE 6-MONTH PERIOD PRECEDING THE EVENT GIVING RISE TO THE
INDEMNIFICATION CLAIM. IN NO EVENT WILL F8 BE LIABLE UNDER THIS AGREEMENT TO
VENDOR FOR ANY INCIDENTAL, CONSEQUENTIAL, INDIRECT, STATUTORY, SPECIAL,
EXEMPLARY, OR PUNITIVE DAMAGES ARISING OUT OF THIS AGREEMENT OR AS A RESULT OF
THE SALE, DELIVERY, SERVICING, USE, OR LOSS OF THE PRODUCTS SOLD HEREUNDER,
REGARDLESS OF WHETHER SUCH LIABILITY IS BASED ON BREACH OF CONTRACT, TORT,
STRICT LIABILITY, OR OTHERWISE, AND EVEN IF ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES OR SUCH DAMAGES COULD HAVE BEEN REASONABLY FORESEEN.

 

14. General.

 

(a) Representations and Warranties. Each Party hereby represents and warrants to
the other Party that: (i) such Party has the full right, power, and authority to
enter into this Agreement and to perform its obligations hereunder; (ii) such
Party has obtained all material licenses, authorizations, approvals, consents,
or permits required by applicable laws to conduct its business and perform its
obligations under this Agreement; (iii) this Agreement constitutes the legal,
valid, and binding obligation of such Party, enforceable against such Party in
accordance with its terms, except as may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws and
equitable principles related to or affecting creditors’ rights generally; and
(iv) such Party is duly organized, validly existing, and in good standing under
the laws of the state of such Party’s formation. Vendor hereby represents and
warrants to F8 that: (1) Vendor is not insolvent and is paying all of its debts
as they become due; (2) all financial information that Vendor has provided to F8
(including, but not limited to, the SKU Information) is true and accurate and
fairly represents Vendor’s financial condition; and (3) there are no creditors
of Vendor holding a security interest in Vendor’s assets except as completely
and accurately listed on Schedule A.

 

(b) Waiver. No waiver of any term or right in this Agreement shall be effective
unless in writing, signed by an authorized representative of the waiving Party.
The failure of either Party to enforce any provision of this Agreement shall not
be construed as a waiver or modification of such provision, or impairment of its
right to enforce such provision or any other provision of this Agreement
thereafter.

 

(c) Relationship of the Parties. Nothing in this Agreement shall be construed to
create or imply an employment or agency relationship or a partnership or joint
venture relationship between the Parties. Each Party is an independent
contractor and, except as expressly provided for in this Agreement, neither
Vendor nor F8 has the authority to bind or contract any obligation in the name
of or on account of the other Party or to incur any liability or make any
statements, representations, warranties, or commitments on behalf of the other
Party.

 

(d) Force Majeure. Neither Party shall be liable hereunder for any failure or
delay in the performance of its obligations under this Agreement, except for the
payment of money, if such failure or delay is on account of causes beyond its
reasonable control, including civil commotion, war, fires, floods, accident,
earthquakes, inclement weather, electrical outages, network failures,
governmental regulations or controls, epidemic or pandemic, casualty, strikes or
labor disputes, supply chain disruption, terrorism, acts of God, or other
similar or different occurrences beyond the reasonable control of the Party so
defaulting or delaying in the performance of this Agreement, for so long as such
force majeure is in effect. If performance is delayed over 90 days, the Party
not experiencing the force majeure event may terminate this Agreement in its
entirety.

 

(e) Governing Law and Venue. This Agreement will be governed by and interpreted
in accordance with the laws of the State of Delaware, without giving effect to
the principles of conflicts of law of such state. The United Nations Convention
on Contracts for the International Sale of Goods shall not apply to this
Agreement.

 

(f) Dispute Resolution. The Parties hereby agree that any dispute or claim
arising out of or relating to this Agreement (other than claims for preliminary
injunctive relief or other pre-judgment remedies which shall be commenced in any
court having jurisdiction thereof) shall be settled by arbitration administered
by the American Arbitration Association in accordance with the provisions of its
Commercial Arbitration Rules in Bethlehem, Pennsylvania by a one-person
arbitrator, unless the parties mutually agree otherwise. The Parties agree that
such arbitration shall be the exclusive means of finally resolving such disputes
or claims. The decision of the arbitrator shall be final and binding on the
Parties, and judgment on the award rendered may be entered in any court having
jurisdiction thereof. The prevailing Party in any dispute under this Agreement
shall be entitled to receive, in addition to all other damages to which it may
be entitled, the costs and expenses incurred by such Party in conducting such
dispute, including, without limitation, reasonable attorneys’ fees, court costs,
arbitrators’ fees, and administrative fees.

 

 10 

 

 

(g) Cooperation. Each Party shall fully cooperate with the other Party with
respect to the performance of this Agreement. Each Party will provide or make
available to the other Party any information and will execute and deliver such
further documents that may reasonably be required in order to effectively
perform this Agreement.

 

(h) Assignment; No Third-Party Beneficiaries. Vendor may not assign this
Agreement nor delegate performance hereunder, either in whole or part, without
the express written consent of F8. Any assignment without such consent of F8
shall be null and void. This Agreement shall be binding upon and inure to the
benefit of the successors and permitted assigns of the Parties. Except as
provided in Section 11, there are no third-party beneficiaries to this
Agreement.

 

(i) Severability. If any provision or portion of this Agreement shall be held by
a court of competent jurisdiction to be illegal, invalid, or unenforceable, the
remaining provisions or portions shall remain in full force and effect. Upon a
determination that any material provision of this Agreement is illegal, invalid,
or unenforceable, F8 may, in its discretion, (i) negotiate in good faith with
Vendor to modify such provision to affect the original intent of the Parties as
closely as possible in order that the transactions contemplated by this
Agreement be consummated as originally intended, or (ii) terminate this
Agreement upon notice to Vendor.

 

(j) Interpretation. The headings/captions appearing in this Agreement have been
inserted for the purposes of convenience and ready reference, and do not purport
to and shall not be deemed to define, limit or extend the scope or intent of the
provisions to which they appertain. This Agreement shall not be construed more
strongly against either Party regardless of which Party is more responsible for
its preparation.

 

(k) Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original, but all of which together will
constitute one and the same instrument, without necessity of production of the
others. An executed signature page delivered via facsimile or electronic
transmission shall be deemed as effective as an original executed signature
page.

 

(l) Notice. All notices or other communications required under this Agreement
shall be deemed effective when received and made in writing by either (i) hand
delivery, (ii) registered mail, (iii) certified mail, return receipt requested,
(iv) facsimile or email, or (v) overnight mail, addressed to the Party to be
notified at the address specified on the signature page to this Agreement.

 

(m) Entire Agreement; Amendment. This Agreement, and any schedules and exhibits
attached hereto, is the entire agreement between the Parties with respect to the
subject matter hereof and supersedes any prior agreement or communications
between the Parties, whether written, oral, electronic or otherwise. No change,
modification, amendment, or addition of or to this Agreement shall be valid
unless in writing and signed by both of the Parties. Each Party hereto has
received independent legal advice regarding this Agreement and their respective
rights and obligations set forth herein.

 

(n) Survival. Subject to the limitations and other provisions of this Agreement:
(i) the representations and warranties of the Parties contained herein shall
survive the expiration or earlier termination of the Term for a period of 12
months after such expiration or termination; and (ii) any other provision of
this Agreement that, in order to give proper effect to its intent, should
survive such expiration or termination, shall survive the expiration or earlier
termination of the Term for the period specified therein, or if nothing is
specified for a period of 12 months after such expiration or termination.

 

[Signature Page Follows]

 

 11 

 

 

In witness whereof, the Parties hereto have executed this Agreement on the date
first written above.

 

  EDISON NATION, LLC         By:     Name: Brett Vroman   Title: Authorized
Agent         Address:         Phone:     Email: bvroman@edisonnation.com      
  Forever 8 Fund, LLC         By:     Name: Paul Vassilakos   Title: Member    
    Address: 1 West Broad Street, Suite 1004, Bethlehem, PA 18018         Phone:
(646) 240-4262   Email: pvassilakos@forever8fund.com

 

[Signature Page to Inventory Management Agreement]

 

   

 

 

Schedule A

Product Schedule A-1

 

Product Land Date:  10/1/2020 Parties:    Vendor  Edison Nation, LLC Owner 
Forever 8 Fund, LLC Supplier:  King Honor Enterprises Ltd. Product:  7323-ZZ
Description of SKU:  Twilight Turtle Classic Night Light Star Projector      SKU
Information:    Historical Cost per Unit  $7.11 Projected Monthly Sales  1,682
Historical Lead Time  115 Planned Inventory Turn Weeks  17      Starting
Inventory Units:  3,000 Agreed Existing Inventory Units  0 Additional Starting
Inventory Units  3,000 Minimum Inventory Amount  6,448 Minimum Inventory Turn
Weeks  8      Third Party Facility:  AMZN FBA Other Third Party Facility  Edison
Nation, LLC Clearwater, Florida Warehouse    California 3PL [BV to insert legal
name& location]      Vendor Sale Accounts:  AMZN Seller Central   
www.cloudb.com - Magento Other Vendor Sale Accounts:  BBB/Macy’s - CommerceHub
   BBB-Nordstrom, VonMaur, Target.com DVS - SPS Commerce    Nordstrom Rack,
other Brick & Mortar - Retailers for Cloud B, Pirasta      Termination
Thresholds:    Maximum Inventory Turn Weeks  33 Maximum Allowable Cost Per Unit 
$8.18 Maximum Allowable Lead Time (days)  145      Bank:  Enterprise Bank     
Vendor holding a security interest in Vendor’s assets:  [To be inserted post UCC
search]

 

   

 

 

A-1 Fee Schedule. The F8 Fees for this Product Schedule A-1 will be determined
as follows:

 

[ex10-36_01.jpg] 

 

For purposes of this Fee Schedule, Age of Inventory Sold with respect to
particular unit(s) of Inventory is measured beginning on the date such unit(s)
of Inventory arrived at the Facilities until the date that the proceeds of the
sale of such units of Inventory by Vendor to Vendor’s customer are received in
the DACA Account.

 

For purposes of the F8 Free Ranges (per Unit), the fees are prorated for the
daily age of the inventory. For example, if the proceeds of the sale of units of
Inventory are received in the DACA Account on day one (1), the applicable fee is
low point of the range ($0.60), whereas if the proceeds of the sale of units of
Inventory are received in the DACA Account on day fourteen (14), the applicable
fee is high point of the range ($0.81).

 

   

 

 

Product Schedule A-2

 

Product Land Date:  10/1/2020 Parties:    Vendor  Edison Nation, LLC Owner 
Forever 8 Fund, LLC Supplier:  King Honor Enterprises Ltd. Product:  7423-AQ
Description of SKU:  Cloud B Tranquil Turtle, Aqua      SKU Information:   
Historical Cost per Unit  $6.50 Projected Monthly Sales  901 Historical Lead
Time  115 Planned Inventory Turn Weeks  17      Starting Inventory Units:  3,000
Agreed Existing Inventory Units  0 Additional Starting Inventory Units  3,000
Minimum Inventory Amount  3,453 Minimum Inventory Turn Weeks  8      Third Party
Facility:  AMZN FBA Other Third Party Facility  Edison Nation, LLC Clearwater,
Florida Warehouse    3PL -2100-C Palmetto St, UNIT C, Clearwater, FL 33765     
Vendor Sale Accounts:  AMZN Seller Central Other Vendor Sale Accounts: 
www.cloudb.com - Magento    BBB/Macy’s - CommerceHub    BBB-Nordstrom, VonMaur,
Target.com DVS - SPS Commerce    Nordstrom Rack, other Brick & Mortar -
Retailers for Cloud B, Pirasta      Termination Thresholds:    Maximum Inventory
Turn Weeks  33 Maximum Allowable Cost Per Unit  $7.48 Maximum Allowable Lead
Time (days)  145      Bank:  Enterprise Bank      Vendor holding a security
interest in Vendor’s assets:  [To be inserted post UCC search]

 

   

 



 

A-2 Fee Schedule. The F8 Fees for this Product Schedule A-2 will be determined
as follows:

 

[ex10-36_02.jpg]

 

For purposes of this Fee Schedule, Age of Inventory Sold with respect to
particular unit(s) of Inventory is measured beginning on the date such unit(s)
of Inventory arrived at the Facilities until the date that the proceeds of the
sale of such units of Inventory by Vendor to Vendor’s customer are received in
the DACA Account.

 

For purposes of the F8 Free Ranges (per Unit), the fees are prorated for the
daily age of the inventory. For example, if the proceeds of the sale of units of
Inventory are received in the DACA Account on day one (1), the applicable fee is
low point of the range ($0.40), whereas if the proceeds of the sale of units of
Inventory are received in the DACA Account on day fourteen (14), the applicable
fee is high point of the range ($0.58).

 

   

 

 

Product Schedule A-3

 

Product Land Date:  10/1/2020 Parties:    Vendor  Edison Nation, Inc. Owner 
Forever 8 Fund, LLC Supplier:  King Honor Enterprises Ltd. Product:  7423-PR
Description of SKU:  Cloud b Tranquil Turtle Ocean Nightlight and Sound Soother
     SKU Information:    Historical Cost per Unit  $8.64 Projected Monthly
Sales  683 Historical Lead Time  120 Planned Inventory Turn Weeks  19     
Starting Inventory Units:  3,004 Agreed Existing Inventory Units  4 Additional
Starting Inventory Units  3,000 Minimum Inventory Amount  3,000 Minimum
Inventory Turn Weeks  10      Third Party Facility:  AMZN FBA Other Third Party
Facility  Edison Nation, Inc. Clearwater, Florida Warehouse    3PL -2100-C
Palmetto St, UNIT C, Clearwater, FL 33765      Vendor Sale Accounts:  AMZN
Seller Central Other Vendor Sale Accounts:  www.cloudb.com - Magento   
BBB/Macy’s - CommerceHub    BBB-Nordstrom, VonMaur, Target.com DVS - SPS
Commerce    Nordstrom Rack, other Brick & Mortar - Retailers for Cloud B,
Pirasta      Termination Thresholds:    Maximum Inventory Turn Weeks  38 Maximum
Allowable Cost Per Unit  $9.94 Maximum Allowable Lead Time (days)  150     
Bank:  Enterprise Bank      Vendor holding a security interest in Vendor’s
assets:  [To be inserted post UCC search]

 

   

 

 

A-3 Fee Schedule. The F8 Fees for this Product Schedule A-3 will be determined
as follows:

 

[ex10-36_03.jpg]

 

For purposes of this Fee Schedule, Age of Inventory Sold with respect to
particular unit(s) of Inventory is measured beginning on the date such unit(s)
of Inventory arrived at the Facilities until the date that the proceeds of the
sale of such units of Inventory by Vendor to Vendor’s customer are received in
the DACA Account.

 

For purposes of the F8 Free Ranges (per Unit), the fees are prorated for the
daily age of the inventory. For example, if the proceeds of the sale of units of
Inventory are received in the DACA Account on day one (1), the applicable fee is
low point of the range ($0.84), whereas if the proceeds of the sale of units of
Inventory are received in the DACA Account on day fourteen (14), the applicable
fee is high point of the range ($1.23).

 

   

 

 

Product Schedule A-4

 

Product Land Date:  10/1/2020 Parties:    Vendor  Edison Nation, LLC Owner 
Forever 8 Fund, LLC Supplier:  King Honor Enterprises Ltd. Product:  7303-Z8
Description of SKU:  Cloud b Sleep Sheep Sound Soother      SKU Information:   
Historical Cost per Unit  $6.67 Projected Monthly Sales  2,056 Historical Lead
Time  120 Planned Inventory Turn Weeks  17      Starting Inventory Units:  9,316
Agreed Existing Inventory Units  4,312 Additional Starting Inventory Units 
5,004 Minimum Inventory Amount  8,225 Minimum Inventory Turn Weeks  9      Third
Party Facility:  AMZN FBA Other Third Party Facility  Edison Nation, LLC
Clearwater, Florida Warehouse    3PL -2100-C Palmetto St, UNIT C, Clearwater, FL
33765      Vendor Sale Accounts:  AMZN Seller Central Other Vendor Sale
Accounts:  www.cloudb.com - Magento    BBB/Macy’s - CommerceHub   
BBB-Nordstrom, VonMaur, Target.com DVS - SPS Commerce    Nordstrom Rack, other
Brick & Mortar - Retailers for Cloud B, Pirasta      Termination Thresholds:   
Maximum Inventory Turn Weeks  35 Maximum Allowable Cost Per Unit  $0.00 Maximum
Allowable Lead Time (days)  150      Bank:  Enterprise Bank      Vendor holding
a security interest in Vendor’s assets:  [To be inserted post UCC search]

 

   

 



 

A-4 Fee Schedule. The F8 Fees for this Product Schedule A-4 will be determined
as follows:

 

[ex10-36_04.jpg]

 

For purposes of this Fee Schedule, Age of Inventory Sold with respect to
particular unit(s) of Inventory is measured beginning on the date such unit(s)
of Inventory arrived at the Facilities until the date that the proceeds of the
sale of such units of Inventory by Vendor to Vendor’s customer are received in
the DACA Account.

 

For purposes of the F8 Free Ranges (per Unit), the fees are prorated for the
daily age of the inventory. For example, if the proceeds of the sale of units of
Inventory are received in the DACA Account on day one (1), the applicable fee is
low point of the range ($0.48), whereas if the proceeds of the sale of units of
Inventory are received in the DACA Account on day fourteen (14), the applicable
fee is high point of the range ($0.72).

 

   

 



 

Product Schedule A-5

 

Product Land Date:  10/1/2020 Parties:    Vendor  Edison Nation, LLC Owner 
Forever 8 Fund, LLC Supplier:  King Honor Enterprises Ltd. Product:  7302-ZZ
Description of SKU:  Cloud b Sleep Sheep On The Go Travel Sound Soother      SKU
Information:    Historical Cost per Unit  $5.87 Projected Monthly Sales  1,578
Historical Lead Time  120 Planned Inventory Turn Weeks  17      Starting
Inventory Units:  11,147 Agreed Existing Inventory Units  8,147 Additional
Starting Inventory Units  3,000 Minimum Inventory Amount  6,312 Minimum
Inventory Turn Weeks  9      Third Party Facility:  AMZN FBA Other Third Party
Facility  Edison Nation, LLC Clearwater, Florida Warehouse    3PL -2100-C
Palmetto St, UNIT C, Clearwater, FL 33765      Vendor Sale Accounts:  AMZN
Seller Central Other Vendor Sale Accounts:  www.cloudb.com – Magento   
BBB/Macy’s – CommerceHub    BBB-Nordstrom, VonMaur, Target.com DVS - SPS
Commerce    Nordstrom Rack, other Brick & Mortar - Retailers for Cloud B,
Pirasta      Termination Thresholds:    Maximum Inventory Turn Weeks  35 Maximum
Allowable Cost Per Unit  $6.75 Maximum Allowable Lead Time (days)  150     
Bank:  Enterprise Bank      Vendor holding a security interest in Vendor’s
assets:  [To be inserted post UCC search]

 

   

 



 

A-5 Fee Schedule. The F8 Fees for this Product Schedule A-5 will be determined
as follows:

 

[ex10-36_05.jpg]

 

For purposes of this Fee Schedule, Age of Inventory Sold with respect to
particular unit(s) of Inventory is measured beginning on the date such unit(s)
of Inventory arrived at the Facilities until the date that the proceeds of the
sale of such units of Inventory by Vendor to Vendor’s customer are received in
the DACA Account.

 

For purposes of the F8 Free Ranges (per Unit), the fees are prorated for the
daily age of the inventory. For example, if the proceeds of the sale of units of
Inventory are received in the DACA Account on day one (1), the applicable fee is
low point of the range ($0.44), whereas if the proceeds of the sale of units of
Inventory are received in the DACA Account on day fourteen (14), the applicable
fee is high point of the range ($0.64).

 

   

 



 

Product Schedule A-6

 

Product Land Date:  10/1/2020 Parties:    Vendor  Edison Nation, LLC Owner 
Forever 8 Fund, LLC Supplier:  King Honor Enterprises Ltd. Product:  7323-BL
Description of SKU:  Cloud b Twilight Turtle Blue Night Light Soother      SKU
Information:    Historical Cost per Unit  $6.22 Projected Monthly Sales  551
Historical Lead Time  120 Planned Inventory Turn Weeks  24      Starting
Inventory Units:  3,224 Agreed Existing Inventory Units  224 Additional Starting
Inventory Units  3,000 Minimum Inventory Amount  3,000 Minimum Inventory Turn
Weeks  12      Third Party Facility:  AMZN FBA Other Third Party Facility 
Edison Nation, LLC Clearwater, Florida Warehouse    3PL -2100-C Palmetto St,
UNIT C, Clearwater, FL 33765      Vendor Sale Accounts:  AMZN Seller Central
Other Vendor Sale Accounts:  www.cloudb.com – Magento    BBB/Macy’s –
CommerceHub    BBB-Nordstrom, VonMaur, Target.com DVS - SPS Commerce   
Nordstrom Rack, other Brick & Mortar - Retailers for Cloud B, Pirasta     
Termination Thresholds:    Maximum Inventory Turn Weeks  47 Maximum Allowable
Cost Per Unit  $7.15 Maximum Allowable Lead Time (days)  150      Bank: 
Enterprise Bank      Vendor holding a security interest in Vendor’s assets:  [To
be inserted post UCC search]

 

   

 

 

A-6 Fee Schedule. The F8 Fees for this Product Schedule A-6 will be determined
as follows:

 

[ex10-36_006.jpg]

 

For purposes of this Fee Schedule, Age of Inventory Sold with respect to
particular unit(s) of Inventory is measured beginning on the date such unit(s)
of Inventory arrived at the Facilities until the date that the proceeds of the
sale of such units of Inventory by Vendor to Vendor’s customer are received in
the DACA Account.

 

For purposes of the F8 Free Ranges (per Unit), the fees are prorated for the
daily age of the inventory. For example, if the proceeds of the sale of units of
Inventory are received in the DACA Account on day one (1), the applicable fee is
low point of the range ($0.28), whereas if the proceeds of the sale of units of
Inventory are received in the DACA Account on day fourteen (14), the applicable
fee is high point of the range ($0.55).

 

   

 

 

Product Schedule A-7

 

Product Land Date:  10/1/2020 Parties:    Vendor  Edison Nation, LLC Owner 
Forever 8 Fund, LLC Supplier:  King Honor Enterprises Ltd. Product:  7323-PR
Description of SKU:  Cloud b Twilight Turtle Purple Night Light Soother      SKU
Information:    Historical Cost per Unit  $6.41 Projected Monthly Sales  451
Historical Lead Time  120 Planned Inventory Turn Weeks  29      Starting
Inventory Units:  3,001 Agreed Existing Inventory Units  1 Additional Starting
Inventory Units  3,000 Minimum Inventory Amount  3,000 Minimum Inventory Turn
Weeks  14      Third Party Facility:  AMZN FBA Other Third Party Facility 
Edison Nation, LLC Clearwater, Florida Warehouse   3PL -2100-C Palmetto St, UNIT
C, Clearwater, FL 33765      Vendor Sale Accounts:  AMZN Seller Central Other
Vendor Sale Accounts:  www.cloudb.com - Magento   BBB/Macy’s - CommerceHub  
BBB-Nordstrom, VonMaur, Target.com DVS - SPS Commerce   Nordstrom Rack, other
Brick & Mortar - Retailers for Cloud B, Pirasta      Termination Thresholds:   
Maximum Inventory Turn Weeks  58 Maximum Allowable Cost Per Unit  $7.37 Maximum
Allowable Lead Time (days)  150      Bank:  Enterprise Bank      Vendor holding
a security interest in Vendor’s assets:  [To be inserted post UCC search]

 

   

 

 

A-7 Fee Schedule. The F8 Fees for this Product Schedule A-7 will be determined
as follows:

 

[ex10-36_007.jpg]

 

For purposes of this Fee Schedule, Age of Inventory Sold with respect to
particular unit(s) of Inventory is measured beginning on the date such unit(s)
of Inventory arrived at the Facilities until the date that the proceeds of the
sale of such units of Inventory by Vendor to Vendor’s customer are received in
the DACA Account.

 

For purposes of the F8 Free Ranges (per Unit), the fees are prorated for the
daily age of the inventory. For example, if the proceeds of the sale of units of
Inventory are received in the DACA Account on day one (1), the applicable fee is
low point of the range ($0.50), whereas if the proceeds of the sale of units of
Inventory are received in the DACA Account on day fourteen (14), the applicable
fee is high point of the range ($0.73).

 

   

 

 

Product Schedule A-8

 

Product Land Date:  10/1/2020 Parties:    Vendor  Edison Nation, LLC Owner 
Forever 8 Fund, LLC Supplier:  King Honor Enterprises Ltd. Product:  7473-WUN
Description of SKU:  Cloud b Twilight Buddies Winged Unicorn Night Light Soother
     SKU Information:    Historical Cost per Unit  $6.64 Projected Monthly
Sales  249 Historical Lead Time  120 Planned Inventory Turn Weeks  52     
Starting Inventory Units:  3,317 Agreed Existing Inventory Units  317 Additional
Starting Inventory Units  3,000 Minimum Inventory Amount  3,000 Minimum
Inventory Turn Weeks  26      Third Party Facility:  AMZN FBA Other Third Party
Facility  Edison Nation, LLC Clearwater, Florida Warehouse   3PL -2100-C
Palmetto St, UNIT C, Clearwater, FL 33765      Vendor Sale Accounts:  AMZN
Seller Central Other Vendor Sale Accounts:  www.cloudb.com – Magento  
BBB/Macy’s – CommerceHub   BBB-Nordstrom, VonMaur, Target.com DVS - SPS Commerce
  Nordstrom Rack, other Brick & Mortar - Retailers for Cloud B, Pirasta     
Termination Thresholds:    Maximum Inventory Turn Weeks  104 Maximum Allowable
Cost Per Unit  $7.64 Maximum Allowable Lead Time (days)  150      Bank: 
Enterprise Bank      Vendor holding a security interest in Vendor’s assets:  [To
be inserted post UCC search]

 

   

 

 

A-8 Fee Schedule. The F8 Fees for this Product Schedule A-8 will be determined
as follows:

 

[ex10-36_008.jpg]

 

For purposes of this Fee Schedule, Age of Inventory Sold with respect to
particular unit(s) of Inventory is measured beginning on the date such unit(s)
of Inventory arrived at the Facilities until the date that the proceeds of the
sale of such units of Inventory by Vendor to Vendor’s customer are received in
the DACA Account.

 

For purposes of the F8 Free Ranges (per Unit), the fees are prorated for the
daily age of the inventory. For example, if the proceeds of the sale of units of
Inventory are received in the DACA Account on day one (1), the applicable fee is
low point of the range ($0.27), whereas if the proceeds of the sale of units of
Inventory are received in the DACA Account on day fourteen (14), the applicable
fee is high point of the range ($0.53).

 

   

 

 

Product Schedule A-9

 

Product Land Date:  10/1/2020 Parties:    Vendor  Edison Nation, LLC Owner 
Forever 8 Fund, LLC Supplier:  King Honor Enterprises Ltd. Product:  7470-FX8
Description of SKU:  Cloud b Frankie The Fox Sound Soother      SKU
Information:    Historical Cost per Unit  $6.85 Projected Monthly Sales  273
Historical Lead Time  120 Planned Inventory Turn Weeks  48      Starting
Inventory Units:  3,000 Agreed Existing Inventory Units  0 Additional Starting
Inventory Units  3,000 Minimum Inventory Amount  3,000 Minimum Inventory Turn
Weeks  24      Third Party Facility:  AMZN FBA Other Third Party Facility 
Edison Nation, LLC Clearwater, Florida Warehouse   3PL -2100-C Palmetto St, UNIT
C, Clearwater, FL 33765      Vendor Sale Accounts:  AMZN Seller Central Other
Vendor Sale Accounts:  www.cloudb.com - Magento   BBB/Macy’s - CommerceHub  
BBB-Nordstrom, VonMaur, Target.com DVS - SPS Commerce   Nordstrom Rack, other
Brick & Mortar - Retailers for Cloud B, Pirasta      Termination Thresholds:   
Maximum Inventory Turn Weeks  95 Maximum Allowable Cost Per Unit  $7.88 Maximum
Allowable Lead Time (days)  150      Bank:  Enterprise Bank      Vendor holding
a security interest in Vendor’s assets:  [To be inserted post UCC search]

 

   

 

 

A-9 Fee Schedule. The F8 Fees for this Product Schedule A-9 will be determined
as follows:

 

[ex10-36_009.jpg]

 

For purposes of this Fee Schedule, Age of Inventory Sold with respect to
particular unit(s) of Inventory is measured beginning on the date such unit(s)
of Inventory arrived at the Facilities until the date that the proceeds of the
sale of such units of Inventory by Vendor to Vendor’s customer are received in
the DACA Account.

 

For purposes of the F8 Free Ranges (per Unit), the fees are prorated for the
daily age of the inventory. For example, if the proceeds of the sale of units of
Inventory are received in the DACA Account on day one (1), the applicable fee is
low point of the range ($0.58), whereas if the proceeds of the sale of units of
Inventory are received in the DACA Account on day fourteen (14), the applicable
fee is high point of the range ($0.85).

 

   

 

 

Product Schedule A-10

 

Product Land Date:  10/1/2020 Parties:    Vendor  Edison Nation, LLC Owner 
Forever 8 Fund, LLC Supplier:  King Honor Enterprises Ltd. Product:  7106-UC
Description of SKU:  Soothing Sounds Ella The Unicorn (White Noise Machine)     
SKU Information:    Historical Cost per Unit  $6.95 Projected Monthly Sales  227
Historical Lead Time  120 Planned Inventory Turn Weeks  57      Starting
Inventory Units:  3,206 Agreed Existing Inventory Units  206 Additional Starting
Inventory Units  3,000 Minimum Inventory Amount  3,000 Minimum Inventory Turn
Weeks  29      Third Party Facility:  AMZN FBA Other Third Party Facility 
Edison Nation, LLC Clearwater, Florida Warehouse   3PL -2100-C Palmetto St, UNIT
C, Clearwater, FL 33765      Vendor Sale Accounts:  AMZN Seller Central Other
Vendor Sale Accounts:  www.cloudb.com – Magento   BBB/Macy’s – CommerceHub  
BBB-Nordstrom, VonMaur, Target.com DVS - SPS Commerce   Nordstrom Rack, other
Brick & Mortar - Retailers for Cloud B, Pirasta      Termination Thresholds:   
Maximum Inventory Turn Weeks  114 Maximum Allowable Cost Per Unit  $7.99 Maximum
Allowable Lead Time (days)  150      Bank:  Enterprise Bank      Vendor holding
a security interest in Vendor’s assets:  [To be inserted post UCC search]

 

   

 

 

A-10 Fee Schedule. The F8 Fees for this Product Schedule A-10 will be determined
as follows:

 

[ex10-36_010.jpg]

 

For purposes of this Fee Schedule, Age of Inventory Sold with respect to
particular unit(s) of Inventory is measured beginning on the date such unit(s)
of Inventory arrived at the Facilities until the date that the proceeds of the
sale of such units of Inventory by Vendor to Vendor’s customer are received in
the DACA Account.

 

For purposes of the F8 Free Ranges (per Unit), the fees are prorated for the
daily age of the inventory. For example, if the proceeds of the sale of units of
Inventory are received in the DACA Account on day one (1), the applicable fee is
low point of the range ($0.31), whereas if the proceeds of the sale of units of
Inventory are received in the DACA Account on day fourteen (14), the applicable
fee is high point of the range ($0.51).

 

   

 

 

Product Schedule A-11

 

Product Land Date:  10/1/2020 Parties:    Vendor  Edison Nation, LLC Owner 
Forever 8 Fund, LLC Supplier:  King Honor Enterprises Ltd. Product:  7323-T2P
Description of SKU:  Cloud b Pink Twinkling Twilight Turtle, 1 EA      SKU
Information:    Historical Cost per Unit  $7.10 Projected Monthly Sales  341
Historical Lead Time  120 Planned Inventory Turn Weeks  38      Starting
Inventory Units:  4,734 Agreed Existing Inventory Units  1,734 Additional
Starting Inventory Units  3,000 Minimum Inventory Amount  3,000 Minimum
Inventory Turn Weeks  19      Third Party Facility:  AMZN FBA Other Third-Party
Facility  Edison Nation, LLC Clearwater, Florida Warehouse   3PL -2100-C
Palmetto St, UNIT C, Clearwater, FL 33765      Vendor Sale Accounts:  AMZN
Seller Central Other Vendor Sale Accounts:  www.cloudb.com – Magento  
BBB/Macy’s – CommerceHub   BBB-Nordstrom, VonMaur, Target.com DVS - SPS Commerce
  Nordstrom Rack, other Brick & Mortar - Retailers for Cloud B, Pirasta     
Termination Thresholds:    Maximum Inventory Turn Weeks  76 Maximum Allowable
Cost Per Unit  $8.17 Maximum Allowable Lead Time (days)  150      Bank: 
Enterprise Bank      Vendor holding a security interest in Vendor’s assets:  [To
be inserted post UCC search]

 

   

 

 

A-11 Fee Schedule. The F8 Fees for this Product Schedule A-11 will be determined
as follows:

 

[ex10-36_011.jpg]

 

For purposes of this Fee Schedule, Age of Inventory Sold with respect to
particular unit(s) of Inventory is measured beginning on the date such unit(s)
of Inventory arrived at the Facilities until the date that the proceeds of the
sale of such units of Inventory by Vendor to Vendor’s customer are received in
the DACA Account.

 

For purposes of the F8 Free Ranges (per Unit), the fees are prorated for the
daily age of the inventory. For example, if the proceeds of the sale of units of
Inventory are received in the DACA Account on day one (1), the applicable fee is
low point of the range ($0.10), whereas if the proceeds of the sale of units of
Inventory are received in the DACA Account on day fourteen (14), the applicable
fee is high point of the range ($0.30).

 

   

 

 

Product Schedule A-12

 

Product Land Date:  10/1/2020 Parties:    Vendor  Edison Nation, LLC Owner 
Forever 8 Fund, LLC Supplier:  King Honor Enterprises Ltd. Product:  7323-T2
Description of SKU:  Night Light Star Projector with Soothing Melodies,
Twinkling Twilight Turtle - Aqua      SKU Information:    Historical Cost per
Unit  $6.95 Projected Monthly Sales  449 Historical Lead Time  120 Planned
Inventory Turn Weeks  29      Starting Inventory Units:  4,312 Agreed Existing
Inventory Units  1,312 Additional Starting Inventory Units  3,000 Minimum
Inventory Amount  3,000 Minimum Inventory Turn Weeks  14      Third Party
Facility:  AMZN FBA Other Third Party Facility  Edison Nation, LLC Clearwater,
Florida Warehouse   3PL -2100-C Palmetto St, UNIT C, Clearwater, FL 33765     
Vendor Sale Accounts:  AMZN Seller Central Other Vendor Sale Accounts: 
www.cloudb.com - Magento   BBB/Macy’s - CommerceHub   BBB-Nordstrom, VonMaur,
Target.com DVS - SPS Commerce   Nordstrom Rack, other Brick & Mortar - Retailers
for Cloud B, Pirasta      Termination Thresholds:    Maximum Inventory Turn
Weeks  58 Maximum Allowable Cost Per Unit  $7.99 Maximum Allowable Lead Time
(days)  150      Bank:  Enterprise Bank      Vendor holding a security interest
in Vendor’s assets:  [To be inserted post UCC search]

 

   

 

 

A-12 Fee Schedule. The F8 Fees for this Product Schedule A-12 will be determined
as follows:

 

[ex10-36_012.jpg]

 

For purposes of this Fee Schedule, Age of Inventory Sold with respect to
particular unit(s) of Inventory is measured beginning on the date such unit(s)
of Inventory arrived at the Facilities until the date that the proceeds of the
sale of such units of Inventory by Vendor to Vendor’s customer are received in
the DACA Account.

 

For purposes of the F8 Free Ranges (per Unit), the fees are prorated for the
daily age of the inventory. For example, if the proceeds of the sale of units of
Inventory are received in the DACA Account on day one (1), the applicable fee is
low point of the range ($0.60), whereas if the proceeds of the sale of units of
Inventory are received in the DACA Account on day fourteen (14), the applicable
fee is high point of the range ($0.88).

 

   

 

 

Product Schedule A-13

 

Product Land Date:  10/1/2020 Parties:    Vendor  Edison Nation, LLC Owner 
Forever 8 Fund, LLC Supplier:  SupplyOne Tampa Product:  D8-9H8V-HIPD
Description of SKU:  Cardboard Shipping Boxes, 9x6x4 Inch, Pack of 25      SKU
Information:    Historical Cost per Unit  $4.84 Projected Monthly Sales  1,012
Historical Lead Time  75 Planned Inventory Turn Weeks  8      Starting Inventory
Units:  2,101 Agreed Existing Inventory Units  1 Additional Starting Inventory
Units  2,100 Minimum Inventory Amount  2,530 Minimum Inventory Turn Weeks  4   
  Third Party Facility:  AMZN FBA Other Third Party Facility  Edison Nation, LLC
Clearwater, Florida Warehouse           Vendor Sale Accounts:  AMZN Seller
Central Other Vendor Sale Accounts:         Termination Thresholds:    Maximum
Inventory Turn Weeks  15 Maximum Allowable Cost Per Unit  $5.56 Maximum
Allowable Lead Time (days)  105      Bank:  Enterprise Bank      Vendor holding
a security interest in Vendor’s assets:  [To be inserted post UCC search]

 

   

 

 



A-13 Fee Schedule. The F8 Fees for this Product Schedule A-13 will be determined
as follows:

 

[ex10-36_013.jpg]

 

For purposes of this Fee Schedule, Age of Inventory Sold with respect to
particular unit(s) of Inventory is measured beginning on the date such unit(s)
of Inventory arrived at the Facilities until the date that the proceeds of the
sale of such units of Inventory by Vendor to Vendor’s customer are received in
the DACA Account.

 

For purposes of the F8 Free Ranges (per Unit), the fees are prorated for the
daily age of the inventory. For example, if the proceeds of the sale of units of
Inventory are received in the DACA Account on day one (1), the applicable fee is
low point of the range ($0.00), whereas if the proceeds of the sale of units of
Inventory are received in the DACA Account on day fourteen (14), the applicable
fee is high point of the range ($0.22).

 

   

 

 

Product Schedule A-14

 

Product Land Date:  10/1/2020 Parties:    Vendor  Edison Nation, LLC Owner 
Forever 8 Fund, LLC Supplier:  Ningbo OK Homeware lmp&Exp Co. Ltd Product: 
11001 Description of SKU:  Universal Acrylic Serveware Stand and Tray
(Reversible Cake Stand, Punch Bowl, Serving Platter Tray and Dip Bowl)      SKU
Information:    Historical Cost per Unit  $4.25 Projected Monthly Sales  1,701
Historical Lead Time  70 Planned Inventory Turn Weeks  10      Starting
Inventory Units:  3,000 Agreed Existing Inventory Units  0 Additional Starting
Inventory Units  3,000 Minimum Inventory Amount  3,970 Minimum Inventory Turn
Weeks  5      Third Party Facility:  AMZN FBA Other Third Party Facility  Edison
Nation, LLC Clearwater, Florida Warehouse      Vendor Sale Accounts:  AMZN
Seller Central Other Vendor Sale Accounts:         Termination Thresholds:   
Maximum Inventory Turn Weeks  20 Maximum Allowable Cost Per Unit  $4.89 Maximum
Allowable Lead Time (days)  100      Bank:  Enterprise Bank      Vendor holding
a security interest in Vendor’s assets:  [To be inserted post UCC search]

 

   

 

 

A-14 Fee Schedule. The F8 Fees for this Product Schedule A-14 will be determined
as follows:

 

[ex10-36_014.jpg]

 

For purposes of this Fee Schedule, Age of Inventory Sold with respect to
particular unit(s) of Inventory is measured beginning on the date such unit(s)
of Inventory arrived at the Facilities until the date that the proceeds of the
sale of such units of Inventory by Vendor to Vendor’s customer are received in
the DACA Account.

 

For purposes of the F8 Free Ranges (per Unit), the fees are prorated for the
daily age of the inventory. For example, if the proceeds of the sale of units of
Inventory are received in the DACA Account on day one (1), the applicable fee is
low point of the range ($0.21), whereas if the proceeds of the sale of units of
Inventory are received in the DACA Account on day fourteen (14), the applicable
fee is high point of the range ($0.40).

 

   

 

 

Product Schedule A-15

Product Land Date:  10/1/2020 Parties:    Vendor  Edison Nation, LLC Owner 
Forever 8 Fund, LLC Supplier:  [Insert Supplier] Product:  HSL 01 Description of
SKU:  HSL 01 (Orange Himalayan Salt Lamp w/ base)      SKU Information:   
Historical Cost per Unit  $3.84 Projected Monthly Sales  1,294 Historical Lead
Time  75 Planned Inventory Turn Weeks  11      Starting Inventory Units:  1,000
Agreed Existing Inventory Units  0 Additional Starting Inventory Units  1,000
Minimum Inventory Amount  3,236 Minimum Inventory Turn Weeks  5      Third Party
Facility:  AMZN FBA Other Third Party Facility  Edison Nation, LLC Clearwater,
Florida Warehouse   3PL -2100-C Palmetto St, UNIT C, Clearwater, FL 33765     
Vendor Sale Accounts:  AMZN Seller Central Other Vendor Sale Accounts:        
Termination Thresholds:    Maximum Inventory Turn Weeks  22 Maximum Allowable
Cost Per Unit  $4.42 Maximum Allowable Lead Time (days)  105      Bank: 
Enterprise Bank      Vendor holding a security interest in Vendor’s assets:  [To
be inserted post UCC search]

 

   

 

 

A-15 Fee Schedule. The F8 Fees for this Product Schedule A-15 will be determined
as follows:

 

[ex10-36_015.jpg]

 

For purposes of this Fee Schedule, Age of Inventory Sold with respect to
particular unit(s) of Inventory is measured beginning on the date such unit(s)
of Inventory arrived at the Facilities until the date that the proceeds of the
sale of such units of Inventory by Vendor to Vendor’s customer are received in
the DACA Account.

 

For purposes of the F8 Free Ranges (per Unit), the fees are prorated for the
daily age of the inventory. For example, if the proceeds of the sale of units of
Inventory are received in the DACA Account on day one (1), the applicable fee is
low point of the range ($0.36), whereas if the proceeds of the sale of units of
Inventory are received in the DACA Account on day fourteen (14), the applicable
fee is high point of the range ($0.49).

 

   

 

 

Product Schedule A-16-24

 

[ex10-36_016.jpg]

 

   

 

 

A-16-24 Fee Schedule. The F8 Fees for this Product Schedule A-14-22 will be
determined as follows:

 

FEE SCHEDULE TO BE DETERMINED ONCE FORECASTS ARE FINALIZED

 

For purposes of this Fee Schedule, Age of Inventory Sold with respect to
particular unit(s) of Inventory is measured beginning on the date such unit(s)
of Inventory arrived at the Facilities until the date that the proceeds of the
sale of such units of Inventory by Vendor to Vendor’s customer are received in
the DACA Account.

 

   

 

 

Schedule B

 

Form of DACA Agreement

 

   

 

 

DEPOSIT ACCOUNT CONTROL AGREEMENT

 

THIS DEPOSIT ACCOUNT CONTROL AGREEMENT (this “Agreement”) is entered into as of
[Date], by and among Forever 8 Fund, LLC, a Delaware corporation (“Inventory
Partner”), [Name of Customer], a [state of incorporation / formation]
corporation / limited liability company (“Customer”), and Enterprise Bank &
Trust, a Missouri chartered trust company with banking powers (“Bank”).

 

BACKGROUND:

 

Customer has granted to Inventory Partner a security interest in a deposit
account maintained by Customer with Bank pursuant to that certain Inventory
Management Agreement dated as of [ ] by and between Customer and Inventory
Partner (“Inventory Agreement”) and in all funds now in, or hereafter deposited
into, that account, including any interest earned thereon. The Customer is
requesting that the Bank enter into this Agreement. The Bank is willing to do so
upon the terms contained in this Agreement.

 

AGREEMENT:

 

1. The Account. Bank represents and warrants to Inventory Partner that:

 

(a) Customer maintains deposit account number with Bank (“Account”). The Account
is a demand deposit account.

 

(b) As of the date of this Agreement, Bank does not know of any claim to or
interest in or agreement relating to the Account, except for this Agreement and
the claims and interests of the parties hereto.

 

(c) The records of Bank with respect to the Account shall recognize and reflect
the security interest in favor of Inventory Partner.

 

2. Control of Account by Inventory Partner; Customer’s Rights in Account.

 

(a) Account Restricted Immediately. Except as provided in this Agreement or as
otherwise agreed to by Inventory Partner in writing, as of and after the date of
this Agreement (i) Customer shall have no access to the Account and Bank shall
not permit any funds to be transferred or withdrawn by Customer from the Account
except with the prior written consent of the Inventory Partner, (ii) Inventory
Partner shall have exclusive control over transfers and withdrawals from the
Account (Customer irrevocably authorizing and directing Bank to comply solely
with requests of Inventory Partner with respect thereto), and (iii) all
available funds in the Account will be transferred by Bank in accordance with
the written instructions of Inventory Partner. Bank shall have no obligation to
follow instructions of Inventory Partner set forth herein or otherwise if Bank
in good faith believes that it is or may be restricted by law from following
Inventory Partner’s instructions. If the Account is a certificate of deposit or
other time deposit, then at the expiration of its term, unless Bank has received
written instructions to the contrary from Inventory Partner, the Account shall
be renewed for a term which is equal to the immediately preceding term.

 

(b) Before Inventory Partner attempts to give Bank any instructions concerning
the Account, Inventory Partner shall deliver to Bank such documentation as Bank
may from time to time reasonably request to evidence the authority of those
partners, officers, employees or agents whom Inventory Partner may designate to
give instructions.

 

(c) It is the intent of the parties to this Agreement that Inventory Partner has
control over the Account within the meaning of Section 9-104 of the Uniform
Commercial Code (“UCC”).

 

   

 

 

3. Priority of Inventory Partner’s Security Interest; Limitations on Bank;
Rights Reserved by Bank.

 

(a) All of Bank’s present and future rights against the Account are subordinate
to Inventory Partner’s security interest therein and Bank agrees not to exercise
or claim any right to offset, banker’s lien or like right against the Account;
provided however, that Inventory Partner agrees that nothing herein subordinates
or waives, and that Bank expressly reserves, all of Bank’s present and future
rights (whether described as rights of setoff, banker’s lien, chargeback or
otherwise, and whether available to Bank under law or any other agreement
between Bank and Customer concerning the Account, or otherwise) with respect to
only: (i) any item deposited to the Account and returned unpaid, whether for
insufficient funds or for any other reason, and without regard to the timeliness
of such return or the occurrence or timeliness of any drawee’s notice of
non-payment; (ii) any item subject to a claim against Bank of breach of transfer
or presentment warranty under the UCC, as adopted in the applicable state; (iii)
any substitute check or purported substitute check deposited to the Account that
is the subject of an indemnity claim, including, but not limited to, breach of
warranty, under the Check Clearing for the 21st Century Act and its implementing
regulations (collectively, “Check 21”); (iv) any automated clearing house
(“ACH”) entry credited to the Account and returned unpaid or subject to an
adjustment entry under applicable clearing house rules, whether for insufficient
funds or for any other reason, and without regard to the timeliness of such
return or adjustment; (v) any credit to the Account from a merchant card
transaction, against which a contractual demand for chargeback has been made;
(vi) any credit to the Account made in error; and (vii) Bank’s usual and
customary charges for services rendered in connection with the Account. Items,
entries, and transactions described in clauses (i) through (vii) of this
paragraph are hereinafter collectively referred to as “Returned Items”.

 

(b) Except as otherwise required by law, Bank will not agree with any third
party to comply with orders or instructions originated by such third party.

 

4. Returned Item Amounts. Customer and Inventory Partner understand and agree
that Bank will collect the amount (“Returned Item Amount”) of each Returned Item
by debiting the Account. Customer and Inventory Partner further understand and
agree that in the event the Returned Item is a substitute check or a purported
substitute check, in addition to the Returned Item Amount, Bank may debit the
Account for any further amount to satisfy the indemnity claim under Check 21.
Customer shall pay the amount of each Returned Item immediately upon demand to
the extent there are not sufficient funds in the Account to cover such amount on
the day of the debit. Inventory Partner shall pay to Bank, within twenty (20)
days after demand on Inventory Partner by Bank, any such amount that has not
been paid in full by Customer within ten (10) days after demand on Customer by
Bank to the extent that Inventory Partner received proceeds from the
corresponding Returned Item; provided however, that if Bank is stayed from
making such demand upon Customer as a result of a bankruptcy or similar
proceeding, then Bank shall be deemed to have made such demand upon Customer at
the commencement of such proceeding. Bank agrees that any demand upon Inventory
Partner for payment of such amount shall be made within [one hundred twenty
(120)] days after termination of this Agreement.

 

5. Statements; Notices of Adverse Claims. Bank will send copies of all
statements for the Account simultaneously to Customer and Inventory Partner.
Bank may disclose to Inventory Partner such other information concerning the
Account as Inventory Partner may from time to time request; provided however,
that Bank shall have no duty or obligation to comply with any such request.
Except as otherwise required by law, Bank will use reasonable efforts to
promptly notify Inventory Partner and Customer if Bank receives a notice that
any other person claims that it has a property interest in or is otherwise
asserting any adverse claim against the Account. Customer and Inventory Partner
shall have thirty (30) days after receipt of a statement of the Account to
notify Bank of an error in such statement. Bank’s liability for any such error
is limited in accordance with Section 6 hereof.

 

6. Bank’s Responsibility:

 

(a) Bank will not be liable to Inventory Partner for complying with instructions
from Customer that are received by Bank prior to the effective date of this
Agreement.

 

(b) Bank will not be liable to Customer for complying with instructions
originated by Inventory Partner following the effective date of this Agreement,
even if Customer notifies Bank that Inventory Partner is not legally entitled to
issue instructions, unless Bank takes the action after it is served with an
injunction, restraining order, or other legal process enjoining it from doing
so, issued by a court of competent jurisdiction, and has had a reasonable
opportunity to act on the injunction, restraining order or other legal process.

 

(c) This Agreement does not create any obligation of Bank except for those
expressly set forth herein. In particular, Bank need not investigate whether
Inventory Partner is entitled under Inventory Partner’s agreements with Customer
to control the account or issue instructions. Bank may rely on any and all
notices and communications it believes are given by the appropriate party.

 

   

 

 

(d) Bank will not have any liability to Customer or Inventory Partner for
claims, losses, liabilities or damages resulting from any failure to comply with
instructions or delay in complying with instructions if such failure or delay is
due to circumstances beyond Bank’s reasonable control.

 

(e) Bank will not have any liability to Customer or Inventory Partner for
claims, losses, liabilities or damages suffered or incurred by Customer or
Inventory Partner as a result of or in connection with this Agreement except to
the extent such losses, liabilities and damages directly result from Bank’s
gross negligence or willful misconduct.

 

(f) Bank may consult with legal counsel and other experts selected by it and
shall not be liable for any action taken or omitted to be taken by it in good
faith in accordance with the advice of such counsel or experts.

 

(g) In no event will Bank have any liability to Customer or Inventory Partner in
connection herewith for any consequential, special, punitive or indirect loss or
damage whether or not any claim for such damages is based on tort or contract or
Bank knew or should have known the likelihood of such damages in any
circumstances.

 

7. Indemnity.

 

(a) Customer will indemnify Bank, its officers, directors, employees, and agents
against claims, demands, losses, liabilities, damages, costs and expenses
(including reasonable attorneys’ fees and disbursements) arising out of this
Agreement or Bank following any instruction or request of Customer or Inventory
Partner in connection with this Agreement, except to the extent the claims,
liabilities, costs and expenses are caused by Bank’s gross negligence or willful
misconduct.

 

(b) Inventory Partner will indemnify Bank, its officers, directors, employees,
and agents against claims, demands, losses, liabilities, damages, costs and
expenses (including reasonable attorneys’ fees and disbursements), arising out
of Bank following any instruction or request of Inventory Partner in connection
with this Agreement, except to the extent the claims, liabilities, costs and
expenses are caused by Bank’s gross negligence or willful misconduct. Creditor
Inventory Partner will pay such amount as may be due to Bank under this
indemnity within twenty (20) days of demand on Creditor Inventory Partner by
Bank to the extent such amount has not paid in full by Customer within ten (10)
days after demand on Customer by Bank; provided however, that if Bank is stayed
from making such demand upon Customer as a result of a bankruptcy or similar
proceeding, then Bank shall be deemed to have made such demand upon Customer at
the commencement of such proceeding.

 

(c) Inventory Partner’s and Customer’s liabilities to Bank under this Section
are joint and several.

 

8. Termination; Survival.

 

(a) This Agreement may be terminated at any time by either Bank or Inventory
Partner, upon thirty (30) days prior written notice to each of the other
parties. Upon such termination, funds in the Account shall remain subject to any
rights and interests of Inventory Partner under the Inventory Agreement and
other agreements and applicable law. No notice of termination given by Customer
shall be effective until consented to by Inventory Partner in writing.

 

(b) This Agreement shall terminate upon Bank’s receipt of written notice from
Inventory Partner expressly stating that Inventory Partner no longer claims any
security interest in the Account.

 

(c) Sections 4, “Returned Item Amounts,” 6, “Bank’s Responsibility,” and 7,
“Indemnity,” will survive termination of this Agreement.

 

   

 

 

9. Governing Law; Waiver of Jury Trial.

 

(a) This Agreement and the Account shall be governed by and construed in
accordance with the laws of the State of Missouri (without reference to conflict
of law principles).

 

(b) The local law of Bank’s jurisdiction for purposes of Section 9-304 of the
Uniform Commercial Code shall be deemed to be the State of Missouri.

 

(c) Inventory Partner, Customer and Bank irrevocably waive the right to trial by
jury with respect to any action in which Inventory Partner, Customer and/or Bank
are parties relating to or arising out of or in connection with this Agreement.

 

10. Entire Agreement. This Agreement is the entire agreement and supersedes any
prior agreements and contemporaneous oral agreements of the parties concerning
its subject matter.

 

11. Amendments; Waivers. This Agreement may be amended or modified only in
writing signed by all parties hereto, and no waiver of any right under this
Agreement will be binding unless it is in writing and signed by the party to be
charged. No party’s failure or delay in exercising any right or remedy under
this Agreement will operate as a waiver of such right or remedy; and no single
or partial exercise by a party of any right or remedy under this Agreement will
preclude any additional or further exercise of such right or remedy or the
exercise of any other right.

 

12. Severability. To the extent a provision of this Agreement is unenforceable,
this Agreement will be construed as if the unenforceable provision were omitted.

 

13. Other Agreements. As long as this Agreement remains in effect, transactions
involving the Account shall be subject, except to the extent inconsistent
herewith, to the provisions of such deposit account agreements, disclosures, and
fee schedules as are in effect from time to time with respect to the Account. To
the extent that any provision in this Agreement conflicts with any other
provision in any other agreement between Customer, Bank or Inventory Partner,
the provisions of this Agreement shall control.

 

14. Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of Bank, Inventory Partner and Customer and their
respective heirs, executors, administrators, legal representatives, successors
and assigns, provided that Customer may not assign this Agreement of the other
parties.

 

15. Notices. All notices, requests and demands which any party is required or
may desire to give to any other party under any provision of this Agreement must
be in writing (unless otherwise specifically provided) and delivered to each
party via hand delivery, first class certified or registered mail, return
receipt requested or via via e-mail at the addresses set forth below its
signature, or to such other address or e-mail as any party may designate by
written notice to all other parties. Any notice of communication to Bank will be
effective when Bank has actually received, and has had a reasonable time to act
on, any such notice or communication. Any notice or communication to Customer or
Inventory Partner will be effective either on the date it is actually received
or three days after it was mailed by first class certified or registered mail,
return receipt requested, whichever is earlier.

 

16. Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original, and all of which shall constitute but one and the same
instrument.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 



   

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

The foregoing is hereby acknowledged and agreed to, effectives as of the last of
the dates set forth below.

 

NAME OF CUSTOMER             By:     Title:     Date:     Address:    
Facsimile:     Telephone:       

 

NAME OF INVENTORY PARTNER             By: Forever 8 Fund, LLC   Title: Member  
Date:     Address: 614 N. DuPont Highway, Suite 210, Dover, DE 19901   Email:
pvassilakos@forever8fund.com   Facsimile: 646-383-6377   Telephone: 646-240-4262
 

 

ENTERPRISE BANK & TRUST             By: Colleen M. Shea   Title: Senior Vice
President   Date:     Address: 1281 North Warson Rd.   St. Louis, Missouri 63132
  Email:     Facsimile: 314-810-1591   Telephone: 314-810-3611  

 

With a Copy to:

 

Enterprise Bank & Trust

Attn: [Account Officer Name]

Address:

Facsimile:

Telephone:

 

   

 

